IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                              )        No. 69851-6-1
                     Respondent,
                                                                                                  o
                                              )        DIVISION ONE                   S     No. 69851-6-1/2




         Chuck Munson had instructed Easley never to come to the house without calling

first.   However, after unsuccessfully trying to reach Brinkley, Mattox, and Munson by

telephone, Easley went to the Munsons' house.

         Munson, Brinkley, and Mattox were in the basement going through some tools

when Easley arrived. Munson was angry upon hearing that Easley was there and went

up the basement stairs to confront him. Munson and Easley had a heated exchange in

front of the house. Mattox and Brinkley then grabbed Easley and forcibly dragged him

down to the basement.

         Once in the basement, Brinkley hit Easley. Then, while Mattox was pointing a

revolver at Easley, they made him strip down to his boxers. Easley said they did this

because "[t]hey wanted [his] jewelry" and because they wanted to find out if he was

wearing a wire. They took Easley's necklace, watch, leather jacket, and wallet. At one

point, Brinkley told Easley he was being "south-sided," or in other words, "disciplined."

         After about 20 minutes, Munson came down and told them to stop.             When

Munson came downstairs, Brinkley and Mattox made Easley move to a different part of

the basement. Awhile later, as his wife became increasingly unhappy about what was

taking place, Munson pounded on the floor with a broom handle.

         Mattox retrieved and opened a safe from Easley's car containing drugs, cash,

and a 9 millimeter handgun. Brinkley took the gun and the two split the other contents

of the safe. They threatened to shoot Easley unless he smoked methamphetamine to

further prove he was not working for law enforcement.            At some point, Brinkley

answered Easley's telephone and talked to Neptina Dick, who was waiting for Easley to

deliver cold medicine to her.
No. 69851-6-1/3



      After approximately an hour in the basement, Brinkley, Mattox, and Easley left in

Easley's car. Brinkley drove and Mattox had a gun in his lap. They drove out to the

woods, then decided to get cold medicine and take Easley to Dick's house. Brinkley

and Mattox left Easley there. They gave Easley his cell phone and a small portion of

the drugs they had taken, but retained his money, car, firearm, jewelry, and most of the

drugs. They told Easley they would return his car if he stayed at Dick's house and did

not call his supplier. But, after they left, Easley immediately called his wife to come and

get him. He also called his supplier and his "people."

       Later that evening, Easley, his supplier, and several others returned to the

Munsons' residence. Several in the group were armed and wearing bulletproof vests.

The group held the Munsons hostage for several hours while they tried to negotiate with

Brinkley and Mattox to return to the house. Eventually, one member of the armed group

accidentally shot and killed another member of the group and everyone except the

Munsons fled.


      When he was detained by police several weeks later, Brinkley volunteered that

he had some information about a homicide on the Tulalip reservation. He eventually

discussed his "hypothetical" involvement in assaulting Easley and robbing him of drugs

and money.

      The State charged Brinkley with robbery in the first degree, assault in the second

degree, and kidnapping in the second degree. After a trial, a jury convicted him as

charged.
No. 69851-6-1/4




                                      DISCUSSION

  I.   Uncharged Alternative Means

       Brinkley claims that his robbery conviction must be reversed, because the jury

was instructed on an uncharged statutory alternative means of committing the crime.

       The State responds that Brinkley is barred from raising this argument on appeal

under the doctrine of invited error. The State claims that invited error applies, because

the defense adopted the error when it objected to the "to convict" instruction on a

different basis and failed to take exception to the uncharged alternative means of being

armed with a deadly weapon.          However, invited error occurs when the defense

proposes the allegedly erroneous instruction. See, e.g., State v. Bover, 91 Wn.2d 342,

345, 588 P.2d 1151 (1979); State v. Studd. 137 Wn.2d 533, 546-47, 973 P.2d 1049

(1999); State v. Henderson. 114 Wn.2d 867, 870, 792 P.2d 514 (1990). In this case,

Brinkley did not propose the improper instruction, he merely failed to object to the

erroneous aspect. "[Fjailing to except to an instruction does not constitute invited error."

State v. Corn. 95 Wn. App. 41, 56, 975 P.2d 520 (1999). Brinkley did not invite the

alleged instructional error.

       Defendants must be informed of the charges against them, including the manner

of committing the crime. State v. Bray, 52 Wn. App. 30, 34, 756 P.2d 1332 (1988).

When an offense may be committed by alternative means, it is error to instruct the jury

on a means that was not alleged in the information, regardless of the range of evidence

admitted at trial. State v. Laramie. 141 Wn. App. 332, 342, 169 P.3d 859 (2007); State

v. Chino. 117 Wn. App. 531, 540, 72 P.3d 256 (2003); Bray. 52 Wn. App. at 34. Such
No. 69851-6-1/5




an erroneous instruction is presumed prejudicial unless it affirmatively appears that the

error was harmless. Bray, 52 Wn. App. at 34-35.

       Here, it was error to instruct the jury on an uncharged alternative means. The

State charged Brinkley with committing attempted robbery under two statutory

alternative means:      by displaying what appeared to be a firearm or other deadly

weapon, or inflicting bodily injury.1 RCW 9A.56.200(1)(a)(ii), (iii). But, the jury was
additionally instructed on the "armed with a deadly weapon" alternative means. RCW

9A.56.200(1)(a)(i).

       The State does not dispute that instructional error occurred, but argues that the

error was harmless. Ordinarily, this type of instructional error is prejudicial where "it is

possible that the jury might have convicted the defendant under the uncharged

alternative." State v. Doogan. 82 Wn. App. 185, 189, 917 P2d 155 (1996). And, here,

the State presented evidence from which the jury could have concluded that Brinkley or

his accomplice was armed with a deadly weapon. The State argued in closing that both

participants were armed with deadly weapons. Thus, the jury would have been justified

in believing it could find Brinkley guilty on the basis of the uncharged alternative means.

Nevertheless, because exactly the same evidence supported both one of the charged




1 RCW 9A.56.200 defining first degree robbery provides, in relevant part:
       (1) A person is guilty of robbery in the first degree if:
              (a) In the commission of a robbery or of immediate flight therefrom,
       he or she:
              (i) Is armed with a deadly weapon; or
              (ii) Displays what appears to be a firearm or other deadly weapon;
       or

              (iii) Inflicts bodily injury.
No. 69851-6-1/6




means and the uncharged alternative means, we are persuaded that the error was

harmless.


      The State could prove that Brinkley or Mattox were armed with a deadly weapon

only by virtue of Easley's testimony that "one or the other" displayed what appeared to

be a gun throughout the course of the robbery. There was no evidence, nor any claim,

that either Brinkley or Mattox was armed with a deadly weapon but did not display it.

Neither of the two firearms were apparently recovered, and the only evidence at trial

regarding the weapons in connection to the events of the robbery consisted of Easley's

descriptions of how they were used.2 The jury also found Brinkley guilty of assault with
a deadly weapon. RCW 9A.36.021(1)(c). The only evidence supporting this charge

was Easley's testimony that Brinkley and Mattox brandished a gun while issuing violent

threats and demands, causing reasonable apprehension or fear. Under the facts in this

particular case, any juror who found that Brinkley or his accomplice was armed with a

deadly weapon necessarily would have found that one or both of them displayed what

appeared to be a deadly weapon—the alternative means that was properly described in

the charging information.


2 Munson said that while he did not observe either Brinkley or Mattox with a gun on the
day of the robbery, Mattox normally had a gun with him, sometimes in a "locked box."
Munson's testimony thus corroborated Easley's account. His testimony was not,
however, sufficient to support Brinkley's conviction under the "armed with a deadly
weapon" prong, because a person is not armed with a weapon unless it is "easily
accessible and readily available for use." State v. Valdobinos, 122 Wn.2d 270, 282, 858
P.2d 199 (1993) (sufficiency of evidence for purposes of enhancement). The testimony
about Mattox's ownership and usual possession of a weapon did not establish the
required nexus between the crime and the deadly weapon. See State v. Barnes. 153
Wn.2d 378, 383, 103 P.3d 1219 (2005) (defining "armed" with respect to enhancement).

                                           6
No. 69851-6-1/7




 II.   Double Jeopardy

       Brinkley alternatively contends that his convictions for second degree assault and

first degree robbery violate double jeopardy. Although there are several methods to

determine the existence of a double jeopardy violation, Brinkley argues only that the

merger doctrine applies, and therefore, we focus solely on that analysis.

       We review his double jeopardy challenge de novo and may do so for the first

time on appeal. State v. Freeman. 153 Wn.2d 765, 770, 108 P.3d 753 (2005); State v.

Adel. 136 Wn.2d 629, 631-32, 965 P.2d 1072 (1998). Merger is a doctrine of statutory

interpretation used to determine whether the legislature intended to impose multiple

punishments for a single act that violates several statutory provisions.       In re Pers.

Restraint of Fletcher. 113 Wn.2d 42, 50-51, 776 P.2d 114 (1989). When the degree of

one offense is raised by conduct separately criminalized by the legislature, we presume

the legislature intended to punish both offenses through a greater sentence for the

greater crime. State v. Vladovic. 99 Wn.2d 413, 419, 662 P.2d 853 (1983).

       When an assault elevates a robbery to first degree, "generally the two offenses

are the same for double jeopardy purposes." State v. Kier. 164 Wn.2d 798, 801-02, 194

P.3d 212 (2008). However, there is no per se rule that assault in the second degree

merges into robbery in the first degree. Freeman. 153 Wn.2d at 774. Rather, a case-

by-case approach is required. Id.

       As explained, Brinkley was charged with first degree robbery under RCW

9A.56.200(1)(a)(ii-iii), which provides that robbery is elevated to the first degree if the

defendant displays what appears to be a firearm or other deadly weapon or inflicts

bodily injury in the commission of the robbery or in immediate flight from the robbery.
No. 69851-6-1/8



Robbery itself requires the taking of property by the use or threatened use of immediate

force, violence, or fear of injury to a person or his property. RCW 9A.56.190. As

instructed, the State had to prove that Brinkley or an accomplice took property from

another, by "use or threatened use of immediate force, violence, or fear of injury."

       Brinkley was     also   convicted    of    second   degree   assault   under    RCW

9A.36.021(1)(c), which provides that a person is guilty of second degree assault if he

"[ajssaults another with a deadly weapon." RCW 9A.36.21(c). Assault involves putting

another in apprehension or fear of harm, regardless of whether the actor intends to

inflict or is incapable of inflicting such harm. Kier. 164 Wn.2d at 806; State v. Elmi. 166

Wn.2d 209, 215, 207 P.3d 439 (2009).             To prove that Brinkley committed second

degree assault, the State had to prove that Brinkley or his accomplice assaulted Easley

"with a deadly weapon." RCW 9A.36.021(1)(c).

      The State does not dispute that the merger doctrine is triggered here, because

the second degree assault with a deadly weapon elevates the robbery to the first

degree and the display of a firearm or deadly weapon to take property through force or

fear is essential to the elevation. See Kier. 164 Wn.2d at 806. As in Kier. both charges

required the State to prove that Brinkley's conduct or that of his accomplice created a

reasonable apprehension or fear of harm. The display of a firearm or deadly weapon

was the means ofcreating the necessary apprehension or fear.3

       3 The State does not argue against merger based on the fact that Brinkley was
also charged with first degree robbery based on the infliction of bodily injury alternative
means. RCW 9A.56.200(1 )(a)(iii). This is presumably because the jury was not
required to agree on an alternative means, and the prosecutor argued that it was
Easley's reasonable fear of being shot that made him turn over his property. Thus, as
in Kier. there is ambiguity in the jury's verdict which is resolved in Brinkley's favor under

                                             8
No. 69851-6-1/9



       Instead, the State urges us to apply an exception to the merger doctrine. Under

this exception, "offenses may in fact be separate when there is a separate injury to 'the

person or property of the victim or others, which is separate and distinct from and not

merely incidental to the crime of which it forms an element.'" Freeman. 153 Wn.2d at

778-79 (quoting State v. Frohs. 83 Wn. App. 803, 807, 924 P.2d 384 (1996)). There is

no merger where the robbery and assault each had an independent purpose and effect,

or a separate assault occurs during the course of a robbery. Freeman. 153 Wn.2d at

778; Kier. 164 Wn.2d at 814. In Vladovic. for example, the defendant's convictions did

not merge because the kidnappings and robbery involved different victims and created

separate and distinct injuries. Vladovic. 99 Wn.2d at 421-22.

      The State argues that each crime had a distinct purpose and effect and should

therefore be punished separately.      The State draws temporal distinctions from the

testimony and argues that the crime began as an assault on Easley and only later

evolved into a robbery. The State cites Munson's testimony that shortly before the three

left in Easley's car, Mattox came upstairs and said he was taking a "vote" on whether to

rob Easley.   The State also focuses on Easley's testimony that Brinkley and Mattox

expressed several different motivations for their actions.

       But, the evidence does not lend itself to a determination of distinct points when

the robbery began and ended. According to the testimony, Brinkley and Mattox took

property from Easley continuously throughout the time they held him in the basement


the rule of lenity, requiring merger. See Kier. 164 Wn.2d at 813-14 (rule of lenity
applied, because it was not clear whether the jury determined that the same person was
the victim of both the robbery and the assault).
No. 69851-6-1/10



until they finally left him at Dick's house. Easley testified that after he was dragged to

the basement and punched, Brinkley and Mattox took jewelry and other property from

his person. Then they took money from his wallet and looked through his things. After

that, they took his keys, retrieved his safe, and took the items from the safe. Finally,

they took his car. Although they made various other demands on him in the interim and

gave several reasons for what they were doing, we are not persuaded by the evidence

in the record that the assault and the robbery had an independent purpose or effect.

 III.   Statement Of Additional Grounds

        In his pro se statement of additional grounds, Brinkley raises claims of juror

misconduct and ineffective assistance of trial counsel related to a juror, who, after he

was selected for the jury panel, volunteered that he had had some "contact" with

Brinkley in the context of his work as a Corrections Department employee. Brinkley

contends that the juror's failure to disclose his personal knowledge constitutes an

irregularity in the proceedings that warrants a new trial. He also argues that his counsel

should have requested further questioning of the juror. But, as the record indicates, the

fact that the juror did not initially indicate that he knew Brinkley was not necessarily

inconsistent with his later acknowledgement of some unspecified contact through his

work.4 Moreover, when the issue was initially brought up, the State requested that the
juror be brought in for questioning. However, the court indicated that neither party had

articulated a sufficient reason to justify further questioning. Brinkley fails to indentify an

irregularity in the proceedings, or explain how he was prejudiced by his counsel's

        4 The juror initially indicated that he knew both the prosecutor and defense
counsel.


                                             10
No. 69851-6-1/11



alleged deficiency. See Strickland v. Washington. 466 U.S. 668, 687, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984); State v. Thomas. 109 Wn.2d 222, 225-26, 743 P.2d 816

(1987).

       Brinkley raises additional claims of ineffective assistance of counsel, but because

these arguments either involve matters outside of the trial court record or do not

adequately inform the court of the precise nature of the alleged errors, they do not merit

further review. See State v. McFarland. 127 Wn.2d 322, 335, 899 P.2d 1251 (1995);

State v. Alvarado. 164 Wn.2d 556, 569, 192 P.3d 345 (2008).

      Finally, Brinkley claims that the evidence that the crime eventually culminated in

a murder was unfairly prejudicial and should not have been admitted.          It does not

appear that either party moved to exclude this evidence.      Nor is it apparent that the

evidence was necessarily prejudicial to him. Nevertheless, even if he had raised this

issue below, it would have been within the discretion of the trial court to admit the res

gestae evidence to complete the story of the crime. See State v. Grier. 168 Wn. App.

635, 644, 278 P.3d 225 (2012).

       Because Brinkley's assault conviction merges into the robbery conviction, we

remand with instructions to vacate the assault conviction and for resentencing.       We

otherwise affirm the judgment and sentence.




WE CONCUR:




                                                       thxj
                                            11